DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
 
Status of Claims
Claims 21, 23, 25, 26, 28, 30, 32, 33, 35, 37, 39 and 40 have been amended, claims 21 – 40 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 – 22, 24 – 29, 31 – 36 and 38 - 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urbach (US 2015/0346810) in view of Graham et al. (US 2009/0088659).
As to claim 21, claim 28 and claim 35, Urbach discloses a system, a method and a non-transitory computer-readable medium, the system comprising: a processor [0069]; and a memory comprising program code that is executable by the processor (memory on board of processor [0075] and 300 of fig. 8) to cause the processor to: 
receive a sensor signal from a neural interface configured to detect an electrical signal associated with a nervous system (visual cortex through detector 208 can be communicatively coupled to the processor [0069] and 802 coupled to 300 of fig. 8, processor(s) 300 can process data signals from the wearable portion 802 [0094]), wherein the sensor signal is encoded with digital data associated with a user (portion 802 of cortex thought detector 208 provides user data [0117], wherein portion 802 is implement using digital hardware [0055], inherently providing digital signal); 
determine a manipulation of a virtual object (avatar can interact with avatars of other users [0098] or avatar touches an object [0115]) in a virtual environment (virtual-
determine a first haptic effect based on the manipulation of the virtual object in the virtual environment (if the avatar 1400 touches an object with the portion 1402 of his head, the tactile element can be activated to apply pressure on the user's 108 brow at the point of contact [0115], wherein avatar 1400 can be moved up or down or side ways ... based on the input from the visual cortex thought detector 208 [0117]); 
transmit a first haptic signal associated with the first haptic effect [0115] to a haptic output device (tactile element 1404 of fig. 14), the first haptic signal configured to cause the haptic output device to output the first haptic effect (fig. 18, [0124]); 
but does not disclose determine a second haptic effect based on the digital data encoded in the sensor signal, the second haptic effect being different from the first haptic effect; 
and transmit a second haptic signal associated with the second haptic effect to the haptic output device, the second haptic signal configured to cause the haptic output device to output the second haptic effect.
In the same field of endeavor, Graham discloses a system, a method and a non-transitory computer-readable medium, the system comprising a processor (22 of fig. 3) configured to: 
determine a first haptic effect based on the manipulation of the virtual object in the virtual environment (generate haptic response signal in response to an event 48 of fig. 4, [0039 – 0041])

and transmit a second haptic signal associated with the second haptic effect to the haptic output device (haptic device interface [0036]), the second haptic signal configured to cause the haptic output device to output the second haptic effect (actuate a haptic effect on the human being 42 of fig. 4 [0039 – 0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Urbach and the teachings of Graham, such that first and second haptic effects were determined as disclosed by Graham, with motivation to allow a person to have greater control of an electronic device using a Brain-Computer Interface as opposed to simply using conventional control systems involving physically manipulated input devices (Graham [0003 – 0004]).
As to claim 22 (dependent on 21), claim 29 (dependent on 28) and claim 36 (dependent on 35), Urbach discloses the system, wherein the virtual environment comprises an augmented reality environment, a virtual reality environment, or a video game (virtual-world [0115]).  
As to claim 24 (dependent on 21), claim 31 (dependent on 28) and claim 38 (dependent on 35), Urbach discloses the system, wherein the manipulation of the virtual object comprises moving the virtual object in the virtual environment (racing a car [0015]).  
claim 25 (dependent on 21), claim 32 (dependent on 28) and claim 39 (dependent on 35), Urbach discloses the system, the first haptic effect or the second haptic effect is configured to simulate a texture of the virtual object (texture of the touch experienced by the avatar can be translated to the user 108 [0098]).  
As to claim 26 (dependent on 21) and claim 33 (dependent on 28), Urbach discloses the system, wherein the virtual object is an inanimate object in a video game (avatar touches an object [0115]).  
As to claim 27 (dependent on 21), and claim 34 (dependent on 28) and claim 40 (dependent on 35), Urbach discloses the system, wherein the memory further comprises program code that is executable by the processor to cause the processor to: determine a function based at least in part on the manipulation of the virtual object in the virtual environment (detect interaction between avatars [0098]); and 
execute the function [0098], wherein the function is configured to cause a user to perceive a sensation based at least in part on the manipulation of the virtual object in the virtual environment (the tactile feedback provided to the user 108 can be further modified based on the interactions between the avatar of the user 108 and the avatars of the other users [0098]).


Claims 23, 30 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urbach in view of Graham and Blake et al. (US 2016/0367157).
As to claim 23 (dependent on 21), and claim 30 (dependent on 28) and claim 37 (dependent on 35), Urbach discloses the system of claim 1, wherein the neural interface comprises the haptic output device (tactile elements 710 of fig. 7), but does not 
In the same field of endeavor, Blake discloses haptic output device wherein the haptic output device is configured to output the one or more haptic effects by stimulating the nervous system using electrical signals (nervous system indicator (e.g., brain bio-feedback connection [0123]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Urbach in view of Graham and Blake such that such that haptic output device was configured to output the one or more haptic effects by stimulating the nervous system using electrical signals as disclosed by Blake, with motivation to provide a design choice alternative of a notification means (Blake [0123]) which would have simply required a routine skill.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 28 and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623